Title: James Madison to the Visitors of the University of Virginia, 7 January 1828
From: Madison, James
To: Board of Visitors, University of Virginia


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Jany. 7. 1828
                            
                        
                        Circular

                        I have just recd. from Mr. Brougham a letter on the subject of Professor Long, a copy of which is inclosed,
                            with a copy of the answer, which I thought it best to forward without the delay of a previous communication with my
                            Colleagues. If there be any thing in the answer, not according with your views of a proper one, be so good as to intimate
                            it. If I have not expressed the sense of the Visitors, an explanatory letter will be hastened to Mr. Brougham.
                        I have recd from Mr. Long a letter sayg that he had recd. one from the Secrey. of the Council for the London
                            University, informing him that his presence about the end of Aug: wd. be indispensable, & that the Chairman Mr.
                            Brougham would communicate with me on the subject. Mr. Long observed at the same time, that on learning from Mr Cabell
                            & afterwards by a letter from me, the wishes of the Board, he had written 2 letters to England for answers to wch.
                            there had not been time. My answer to him corresponded with another to Mr. B. and informed him of the purport of the
                            latter.
                        Genl. Cocke will Be so obliging after perusing this & its inclosure, to forward both under the
                            prepared cover to Mr. Cabell & Mr. Johnson, from whom they may find the way to Mr. Loyall. I will make the
                            communication myself to Mr. Monroe & Mr. Breckinridge.
                        
                            
                                
                            
                        
                    